DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicants’ reply of 05/17/2022 is acknowledged. Claims 1, 3, 6-8, 10, 13, 16-17 and 31 are pending and subject to prosecution.  Claims 1, 13, 16, 17, and 31 were amended.
The 1.132 Declaration by inventor Ola Winqvist provided with the 05/17/2022 reply is acknowledged.

WITHDRAWN OBJECTIONS/REJECTIONS
The 112(b) and 112(d) rejections of claims 13, 16, and 17 are withdrawn in light of the amendments. 
The 103 rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims.
The claim amendments have necessitated new rejections under 35 U.S.C. 112 and 35 U.S.C. 103. 
Any rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN rejection are moot.  Any argument pertinent to a new rejection of record can be found below.  The Winqvist submission has been fully considered but does not overcome the new obviousness rejection set forth below. A complete analysis of the declaration follows the rejections.


CLAIMS
Claims 1, 13, 16, 17, and 31 are directed to treating HIV/AIDS in an adult male or adult female consisting of administering both a GNrH (or analog) or a formulation thereof and a sex hormone (testosterone/estrogen). The HIV “treatment” of the pending claims is 1) at least 98% suppression of FSH and LH for at least the one-month period (via administration of the GnRH or GnRH analog) and 2) administration of testosterone/estrogen in an amount sufficient to eliminate the negative effects of for the FSH and LH suppression. The independent claims have been newly amended to require the suppression of FSH and LH of 98% or more.  
The dependent claims variously limit the means of administration, set forth the degree of suppression of FSH and LH release, permit coadministration of a gestagen, and require the presence of at least a biodegradable or bioerodable matrix. For art-rejection purposes, claim 10 is interpreted as being identical in scope to claim 6.

Independent claims 1, 13, 16, and 17 are directed to methods of treating HIV consisting of (at least):
	administering for at least one month, a Gonadotropin Releasing Hormone (GnRH) analog to inhibit FSH and LH to obtain suppression of release of FSH and LH of 98% or more for a period of one month or longer; and
	concomitantly administering, for at least 90% of the administration period, at least one sex hormone (a gestagen -claim 13) in an amount sufficient to compensate for the suppression of release of FSH and LH;
	wherein the GnRH analog is selected from the group consisting of deslorelin, avorelin, leuprolide, triptorelin, buserelin, fertirelin, lutrelin, goserelin, histrelin, and nafarelin;
	wherein the patient is an adult male and 
	wherein the sex hormone is testosterone or a synthetic analog thereof (claims 1, 13)
	wherein the GnRH analog and the sex hormone are comprised in a medicament 
		that further comprises a biodegradable or bioerodable matrix (claim 16), or
		that is administered in the form of a depot or a slow or sustained release (claim 17).

Independent claim 31 is directed to methods of treating HIV consisting of (at least):
	administering for at least one month, a Gonadotropin Releasing Hormone (GnRH) analog to inhibit FSH and LH to obtain suppression of release of FSH and LH of 98% or more for a period of one month or longer; and
	concomitantly administering, for at least 90% of the administration period, at least one sex hormone in an amount sufficient to compensate for the suppression of release of FSH and LH;
	wherein the GnRH analog is selected from the group consisting of deslorelin, avorelin, leuprolide, triptorelin, buserelin, fertirelin, lutrelin, goserelin, histrelin, and nafarelin;
	wherein the patient is an adult female and 
	wherein the sex hormone is oestrogen or a synthetic analog thereof.


NEW REJECTIONS
Claim Rejections - 35 USC § 112- fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 depends ultimately from claim 1 and requires that the suppression of FSH and LH is more than about 90%. Claim 1, however, requires that the suppression of FSH and LH is more than about 98%. Claim 10 therefore broadens the scope of the claimed invention. 
Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 112 – second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is a method consisting of administering GnRH or a GnRH analog selected from a list plus at least one gestagen, wherein the administration has certain outcomes. Claim 16 specifies that the two agents “are comprised in a medicament that further comprises a biodegradable or bioerodable matrix.” “Consisting of” is closed-claim language that excludes additional elements, while “comprises” is open-claim language that does not exclude other components. It is unclear whether unenumerated elements are permitted to be administered in the method or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10, 13, 16-17 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2008/0279812, Boyd (of record), further in view of US Patent Application Publication No. 2004/0138138 to Engel (of record), Schultze-Mosgau et al. 2005 (of record) and Okada et al., Sustained Pharmacological Activities in Rats Following Single And Repeated Administration of Once-A-Month Injectable Microspehere of Leuprolide Acetate.  Pharmacological Research, 1991. 8(5):584-587 (Okada I, of record), further in view of Jacobson et al. Gonadotropin-Releasing Hormone Increases CD4+ T-Lymphocyte Numbers in An Animal Model of Immunodeficiency.  Journal of Allergy and Clinical Immunology. 1999. 104(3 part 1):653-658, of record, cited on Applicant’s IDS dated 8/17/12, and further in view of Okada et al., One- and three-month release injectable microspheres of the LH-RH superagonist leuprolein acetate, Adv Drug Delivery Reviews, 1997. 28: 43-70 (Okada II). 
With regard to claims 1, 13, 16-17 and 31, Boyd teaches “a method for preventing or diminishing the risk of an infection, illness, or disease in a patient, the method comprising disrupting sex steroid mediated signaling in the patient” (paragraph [50]).  Boyd teaches that in “some embodiments, the methods of the invention are used to prevent or treat viral infections, such as HIV, herpes, influenza, and hepatitis” (paragraph [0051]).  Boyd teaches that “sex steroid mediated signaling may be directly or indirectly blocked…by the administration of modifiers of sex hormone production, action, binding or signaling including, but not limited to…GnRN/LHRH” (paragraph [0059]; see also paragraph [0169]).
Boyd discloses the administration of the GnRH/LHRH agonists suppresses the pituitary production of FSH and LH (paragraphs [0168], [0199]) which subsequently results in a drop of sex steroids (paragraph [0168]).  Boyd discloses the GnRH/LHRH agonists can be administered for at least 1 month (paragraph [0170]).  Boyd discloses administration of GnRH/LHRH agonists for four months is generally considered long enough to detect new T cells in the blood (paragraphs [0170], [0223]).  Boyd discloses the GnRH/LHRH agonists to be administered include buserelin, deslorelin, goserelin, histrelin, leuprolide, lutrelin, nafarelin and triptorelin (paragraph [0169]).
Boyd shows in vivo data from humans that when GnRH/LHRH agonists are administered for 4 months, patients see increased levels of CD4+ T cells (paragraph [0102]).
Boyd establishes that the effect of suppression of LH and FSH using GnRH/LHRH agonists results in sex hormone signaling reduction resulting in chemical castration (paragraph [0029]).  Boyd discloses the formulations can include additional active, such as antiandrogens, “which interrupts negative feedback resulting in increased testosterone levels and minimal loss of libido/potency” (paragraph [0174]).  Thus, Boyd suggests increasing testosterone indirectly to patients subjected to sex steroid inhibition to reduce loss of libido/potency.
Boyd discloses the administration of GnRH analogs is sufficient to increase “pre-existing” bone marrow hematopoiesis and T cell populations (i.e. populations of T cells without any HSC engraftment or other therapies (paragraph [0045], [0047], [0328]).  “An increase in the number and/or proportion of naïve T cells in the total T cell pool has a positive, immediate therapeutic effect on a number of clinical (or potentially clinical) conditions and diseases, including, but not limited to, cancer, immunodeficiency (particularly viral infections, e.g., Acquired Immune Deficiency Syndrome (AIDS)” (paragraph [0332]).
Thus, Boyd suggests a method of treating HIV/AIDs by administering a GnRH analog to rejuvenate the thymus, wherein the rejuvenation is a result of administration of GnRH analogs as the only active agent (i.e. consisting of). 
Boyd does not disclose a method with the concomitant administration of a natural, semi-synthetic or synthetic sexual hormone (testosterone or estrogen) sufficient to eliminate the negative effects of (or, for claim 31, compensate for) the suppression of release of FSH and LH, or that the suppression of LH and LH is at least 98% or more, as required by instant claims 1, 13, 16-17 and 31.
Engel discloses that it is known that the use of LHRH-agonists (i.e. GnRH agonists) to drop sex hormones levels sufficiently to cause castration results in undesirable side effects, such as reduction or loss of libido, sexual desire, sexual potency, hot flushes and loss of bone minerals. Engel discloses that it is known that use of the GnRH/LHRH agonist results in the modification of the T-cell population with depressed or abnormal T-cell populations. See paragraphs [002]-[004].  
Schultze-Mosgau teaches that “add-back therapy” using low dose sex hormones and gestatins (i.e. estrogen and progesterone, respectively) to manage the potential side effects of GnRH agonist administration is well known in the art, and has been utilized for years for adult men and women in other medical indications (page 1090, left column, first and second full paragraphs).  Schultze-Mosgau discloses that GnRH analogues include GnRH agonists and GnRH antagonists – and both exhibit antagonistic properties.  Schultze-Mosgau discloses that GnRH antagonists lead to the immediate suppression of LH and FSH (page 1086, second column).  Schultze-Mosgau discloses that it is well known that after the initial agonistic effect of GnRH agonists on the GnRH receptor, the continuous administration of a GnRH agonist will, after initial stimulation of the GnRH receptors, inhibit the secretion of FSH and LH, and thus acts as a receptor antagonist (section 2, pages 1086-1087).
Okada I discloses a 1-month sustained release formulations comprising leuprolide (leuprorelin; a GnRH analog) is able to suppress more than 80% FSH and LH secretion for at least 4 weeks (a month) (pages 585-586, FIGs 3-5).  Okada I shows that the dosage of leuprolide concomitantly decreases testosterone to castration levels in males (FIG 6). Okada I establishes use of GnRH analogs which suppress at least 80% FSH and LH secretion for a month results in chemical castration to the subject (abstract).
Okada II teaches providing 1- and 3-month sustained-release depots containing leuprolide, a GnRH analog (Abstract; pages 49-59). Regarding FSH and LH stimulation, Okada II writes: “Serum LH and FSH responses in a challenge test indicated that complete suppression was sustained for 16 weeks (about 4 months) (Fig. 19), as in male rats” (Page 62, emphasis added).  Specifically regarding the male patient in claims 1, 3, 6, 7, 8, 10, 13, 16, and 17, Okada II observed a dose-dependent reduction in FSH and LH levels, as well as a dose-dependent reduction in the growth of testes, seminal vesicles, and prostate in male animals (Section 6.1 at pages 59-61, FIGs 12-15). Specifically regarding the female patient in claim 31, Okada II observed a dose-dependent reduction in FSH and LH levels, as well as a dose-dependent reduction in the growth of ovaries, and uterus in female animals (Section 6.2 at pages 59-63). 
Jacobson discloses administration of GnRH agonists result in increased concentrations of CD4+ T cells (Figs 3 and 4).  Jacobsen discloses decreased GnRh production or action is seen in a variety of chronic illnesses, including HIV.  “HIV-infected patients, in fact, have been reported to display decreased gonadotropin levels.  The decrease in gonadotropins correlates with weight loss and depressed CD4 counts.  CD4 counts correlate inversely with disease severity and with survival in human AIDS.  If GnRH exerts stimulatory actions on CD4 proliferation in humans, it may have clinical utility as an AIDS treatment or as an adjunctive treatment for AIDS” (page 657, first column). 
It would have been obvious to combine the disclosures of Boyd on methods of treating HIV using GnRH agonists for at least a month, wherein administration of GnRH agonists result in inhibition and FSH and LH levels sufficient to cause sex hormone signaling levels such as castration, further with the disclosures of Engel who establishes that the use of LHRH-agonists (i.e. GnRH agonists) to drop sex hormones levels sufficiently to cause castration results in undesirable side effects, further with the disclosure of Schultze-Mosgau teaches that “add-back therapy” using low dose sex hormones and gestatins (i.e. estrogen and progesterone, respectively) to manage the potential side effects of GnRH agonist administration is well known in the art.  
With regard to the “consisting of” administering GnRH and a sex hormone closed-claim language, the claims would have been obvious over the cited art.  Boyd discloses its method(s) can be used to increase the function of pre-existing BM [bone marrow], immune cells and thymus rejuvenation using the GnRH analogs as the only active agent necessary to generate the result (paragraph [0045], [0047], [0328]; Example 6).
Schultze-Mosgau discloses that it is well known that after the initial agonistic effect of GnRH agonists on the GnRH receptor, the continuous administration of a GnRH agonist will, after initial stimulation of the GnRH receptors, inhibit the secretion of FSH and LH, and thus acts as a receptor antagonist (section 2, pages 1086-1087).
With regard to the claimed requirement that the administration of the GnRH agonist results in at least 98% reduction in FSH and LH levels for a period of one month or longer, Okada I establishes that administration of GnRH analog leuprolide formulations sufficient result in chemical castration reduce FSH and LH levels by at least 80% for one month or longer. Okada II observes “complete” FSH and LH suppression and demonstrates that the hormones’ and animals’ sex organs’ response to leuprolide is dose-dependent. The person of ordinary skill in the art would therefore have understood that leuprolide dosage and release rate is a result-effective variable, with FSH and LH levels being the relevant result. The person of ordinary skill in the art would therefore have been motivated to optimize the leuprolide dosage and release rate in Boyd’s method in order to achieve Okada II’s desired result of complete FSH and LH suppression over an extended period of time.
With regard to the claimed requirement that administration of GnRH analogs can be used to treat HIV and AIDS, it would have been obvious to combine the disclosure of Boyd further with the disclosure of Jacobson.  A skilled artisan would have been motivated to combine the disclosure of Boyd and Jacobson because disclose treating HIV with the GnRH analogs, and Jacobsen expressly discloses that the proliferative response of CD4+ T cells following GnRH analogs will have a clinical utility; and Boyd demonstrates this phenomenon in humans.
It would have been prima facie obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143 (I)(A)). In the instant case, the prior art includes each element claimed (as iterated above) although not in a single reference.  Further, in combining the references, each element performs the same function: Add-back therapy of sex hormones was expressly known to overcome the undesirable effects of GnRH agonist administration (Schultze-Mosgau) and varying the amounts of FSH and LH suppression capable of causing the undesirable effects was known (Okada I and Okada II); and the use of GnRH agonists to treat HIV via increased CD4+ T cells was known (Boyd and Jacobson).  The requirement to administer the GnRH analog as the only active agent to suppress FSH and LH is likewise obvious from Boyd, who discloses administration of GnRH analogs alone are sufficient to generate response on pre-existing BM and T cells (paragraphs [0045], [0047], [0328]).
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the use of add-back therapy to eliminate the negative effects of GnRH agonists was known in the art at the time of the invention, the amount and timing of administering GnRH agonists sufficient to result in FSH and LH suppression causative of negative side effects was known at the time of the invention, and the suggestion that GnRH agonists can be used to treat HIV was known at the time of the invention. 
With regard to claims 3 and 6, Boyd discloses the formulations can include “slow-release” “depots” of GnRH agonists which can be administered intramuscularly, subcutaneously, or orally, including as a “subcutaneous injection” (paragraph [0170]). 
With regard to claims 7 and 8, Boyd discloses that the GnRH agonists can be triptorelin acetate, or goserelin pamoate (see, paragraph [0169]). 
With regard to claim 10, Boyd does not disclose that the suppression of FSH and LH release is more than about 90% as required. However, Okada I discloses a 1-month sustained release formulation comprising leuprolide (leuprorelin; a GnRH analog) is able to suppress more than 90% FSH and LH secretion for at least 4 weeks (a month) (pages 585-586, FIGs 3-5).  Therefore, this claim is obvious for the same reasons as stated above for claim 1.
With regard to claim 13, wherein the method comprises the administration of a gestagen (i.e. progesterone)-- Schultze-Mosgau discloses the use of “add-back therapy” using low dose sex hormones and gestatins (i.e. estrogen and progesterone, respectively) to manage the potential side effects of GnRH agonist administration in adult women in other medical indications such as fibroids and endometriosis. See page 1090, left column, first and second full paragraphs.
Further with regard to claim 13, Boyd also discloses the administration of a gestagen (i.e. 17-hydroxyprogesterone acetate).  See paragraph [0174].  Thus, this claim is obvious for the same reasons as stated above for claim 1.
With regard to claims 16 and 17, Boyd discloses that the pharmaceutical compositions include slow release, time release, and biodegradable coatings (which reads on a biodegradable matrix) (see paragraph [0215]).

Claims 1, 3, 6-8, 10 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,506,207 to Rivier, of record and further in view of Marchetti et al.  Luteinizing Hormone-Releasing Hormone (LHRH) Agonist Restoration of Age-Associated Decline of Thymus Weight, Thymic LHRH Receptors, and Thymocyte Proliferative Capacity.  Endocrinology, 1989. 125(2):1037-1045 (of record), Sutherland et al., Activation of Thymic Regeneration in Mice and Humans Following Androgen Blockade.  Journal of Immunology, 2005.  175:2741-2753 (of record), Okada et al., Sustained Pharmacological Activities in Rats Following Single And Repeated Administration of Once-A-Month Injectable Microspehere of Leuprolide Acetate.  Pharmacological Research, 1991. 8(5):584-587 (Okada I, of record) (of record), and US Patent Application Publication No. 2005/0215528 to Furuya (of record), and further in view of Okada et al., One- and three-month release injectable microspheres of the LH-RH superagonist leuprolein acetate, Adv Drug Delivery Reviews, 1997. 28: 43-70 (Okada II).  The claims are interpreted wherein the amount of sex hormone testosterone is administered in an effective amount to eliminate the negative effects of the administered GnRH to a male.
With regard to claims 1 and 16-17 Rivier discloses methods of treating HIV/AIDs in patients by administering effective amounts of GnRH (LH-Rh) analogs.  Rivier discloses GnRH [LHRH] antagonists inhibit LH and FSH secretion from the pituitary (Abstract, column 1, lines 8-46, claim 1).  Rivier discloses, “The GnRH antagonists can also be used to treat patients suffering from AIDS, rejuvenating the thymus when administered at a dosage of about 10 mcg/kg/day to 1 mg/kg/day.  The thymus then produces T-cells to replace the T-cells destroyed by the AIDS virus, thereby compensating for the effects of the virus” (column 2, lines 30-35). Rivier discloses, “Since these compounds [GnRH antagonists] will reduce testosterone levels (an undesired consequence in the normal, sexually active male), it may be desirable to administer replacement dosages of testosterone along with the GnRH antagonist” (column 10, lines 5-9).  Rivier discloses “It may desirable to deliver the GnRh analog over prolonged periods of time, for example, for periods of one week to one year from a single administration” (column 19, lines 32-34).  Rivier discloses the GnRH analogs are capable of efficacy without any additional active agents (column 12, line 40- column 13, line 12).
However, Rivier does not disclose wherein the administration of the GnRH analog results in “suppression of 98% or more of FSH and LH levels” for a period of one month or longer, or that the concomitant administration of testosterone occurs for at least 90% of the administration of the GnRH analog, as required by claims 1 and 16-17.
Marchetti discloses thymic rejuvenation in aged rats is effected in vivo by the chronic administration of LHRH (GnRh) analogs for 45 days (abstract).  The LHRH analogs are administered at levels that resulted in chemical castration (Abstract, page 1040, Table 2, FIGs 1, 2).  Marchetti shows that chronic administration of the LHRH analog results in decreased testosterone in male rats and decreased estrogen in female rats (Table 2).  Thus, Marchetti establishes that rejuvenation of the thymus by the chronic administration of GnRH analogs results in chemical castration to the subject.
Sutherland discloses human patients, older than 60 years old, subjected to LHRH (GnRH) therapy for 4 months-- at levels that result in chemical castration -- showed increases in total lymphocytes, T cells, and NK cells (FIG 8).  Sutherland identified the increases in naïve T cells (TREC) in treated humans (page 2748, Table 1), indicating the increases in T cells were due to thymic rejuvenation.  Sutherland discloses “The most precise technique to date for analysis of thymic function in humans is through measurement of TCR excision circles (TRECS) in the peripheral blood” (page 2741).  Sutherland suggests LHRH (GnRH) therapy can be used to treat AIDS (page 2752). Thus, Sutherland establishes that rejuvenation of the thymus by the chronic administration of GnRH analogs results in chemical castration to the subject.
Okada I discloses a 1-month sustained release formulations comprising leuprolide (leuprorelin; a GnRH analog) is able to suppress more than 80% FSH and LH secretion for at least 4 weeks (a month) (pages 585-586, FIGs 3-5).  Okada I shows that the dosage of leuprolide concomitantly decreases testosterone to castration levels in males (FIGs 6). Okada I establishes use of GnRH analogs which suppress at least 80% FSH and LH secretion for a month results in chemical castration to the subject (abstract).
Okada II teaches providing 1- and 3-month sustained-release depots containing leuprolide, a GnRH analog (Abstract; pages 49-59). Regarding FSH and LH stimulation, Okada II writes: “Serum LH and FSH responses in a challenge test indicated that complete suppression was sustained for 16 weeks (about 4 months) (Fig. 19), as in male rats” (Page 62, emphasis added). Specifically regarding the male patient in claims 1, 3, 6, 7, 8, 10, 16, and 17, Okada II observed a dose-dependent reduction in FSH and LH levels, as well as a dose-dependent reduction in the growth of testes, seminal vesicles, and prostate in male animals (Section 6.1 at pages 59-61, FIGs 12-15).
Furuya discloses methods of co-administration of GnRH analogs and therapeutics in order to relieve side effects associated with the administration of GnRH analogs, thereby improving quality of life for the patient (Abstract; paragraph [0002]-[0004]).  Furuya discloses the GnRH analogs can be administered with hormones, including androgens and estrogens and their derivatives (paragraphs [0112], [0216]-[0218]).  Furuyara discloses the GnRH agonists can be combined in add-back therapies:  “Add-back therapy means that a treatment method for preventing a disease whose exacerbation depends on a sex hormone (testosterone, estrogen, estradiol, and the like) by administration of a GnRh agonist to reduce a blood level of the hormone, wherein supplemental administration of the hormone or a drug equivalent thereto (hereinafter sometimes referred to as an Add-Back agent) is performed – in order to relieving side effects (e.g., lowering of the amount of salts in bone) due to lowering of the hormone, i.e., the pharmacological efficacy” (paragraph [0443]).  Furuya discloses the GnRH analogs and the therapeutics can be co-administered together or separately (paragraphs [0446], [0532]).  Furuya discloses the GnRH analog can be administered in a sustained release formulation for a period of one month or greater (paragraph [0102]).
It would have been obvious to combine the disclosure of Rivier further with the disclosures of Marchetti, Sutherland, Okada I, Okada II, and Furuya to arrive at the instant invention. With regard to the claimed requirement of administering an effective amount of the GnRH analog to inhibit LH and FSH secretion by 98% of more for at least a month, Rivier discloses GnRH analogs can be used to treat AIDS/HIV by stimulating and rejuvenating the thymus, and that the addition of testosterone may be necessary to treat negative side effects associated with prolonged GnRH therapy; Marchetti and Sutherland show that when reducing a method of thymic rejuvenation by the chronic administration of GnRH analogs to practice in vivo in adult males, the effective amount of GnRH analogs sufficient to rejuvenate the thymus results in chemical castration for at least a month.  Okada I establishes that administration of GnRH analog leuprolide formulations sufficient result in chemical castration reduce FSH and LH levels by at least 80% for one month or longer.  Okada II observes “complete” FSH and LH suppression and demonstrates that the hormones’ and animals’ sex organs’ response to leuprolide is dose-dependent. The person of ordinary skill in the art would therefore have understood that leuprolide dosage and release rate is a result-effective variable, with FSH and LH levels being the relevant result. The person of ordinary skill in the art would therefore have been motivated to optimize the leuprolide dosage and release rate in Rivier’s method in order to achieve Okada II’s desired result of complete FSH and LH suppression over an extended period of time.
It would have been prima facie obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143 (I)(A)). In the instant case, the prior art includes each element claimed (as iterated above) although not in a single reference.  Further, in combining the references, each element performs the same function: GnRH administration to treat HIV/AID to induce thymic rejuvenation, and the suggestion to utilize testosterone to overcome negative side effects was known (Rivier); thymic rejuvenation by the chronic administration of GnRH, was known, and was known to result in chemical castration (Marchetti and Sutherland); formulations for the chronic administration of GnRH capable of generating chemical castration in vivo for at least a month were known to also reduce circulating FSH and LH levels by at least 98% for at least a month (Okada I and Okada II).
With regard to the claimed requirement wherein the testosterone is administered for at least 90% of the administration period, it would have been obvious to combine the disclosure of Rivier further with the disclosure of Furuya.  A skilled artisan would have been motivated to concomitantly administer the testosterone of Rivier for at least 90% of the treatment period, because Furuya discloses using concomitant add-back therapy of a hormone, including testosterone, in methodologies to overcome the negative side-effects associated with chronic GnRH administration, which improves patient quality of life. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as methods of treating HIV by the chronic administration of GnRH analogs to rejuvenate the thymus was known; further the art recognized that rejuvenation of the thymus occurs when GnRH administration results in chemical castration of the subject occurs; the art recognized that methods of generating chemical castration in vivo caused at least an 80% suppression, and even “complete” suppression, of FSH and LH as a result of administering GnRH analogs; and the art at the time of the invention that the concomitant administration of testosterone during methods of chronic administration of GnRH analogs overcame side effects associated with GnRH administration and improved patient quality of life.
With regard to claims 3, 6, 16-17, Rivier discloses the GnRH analog is administered intramuscularly, intranasally or subcutaneously, including as a slow release polymeric depot (column 19, lines 32-47).
With regard to claims 7-8, Rivier does not disclose wherein the GnRH analog is triptorelin or goserelin as claimed.  Okada I discloses the working example therein comprises the GnRH analog leuprolide (pages 59-60, FIGs 13, 14, 19).  However, Okada I discloses Leuprolide is one of a several known GnRH analogs in clinical use (page 44; Table 1).  Okada I discloses other GnRH analogs in clinical use include triptorelin and goserelin (Table 1).  Okada I shows that the biological potency of leuprolide is 5-15X of Natural LHRH, but that goserelin is 75 times the biological potency of natural LHRH, and Triptorelin is 100x the biological potency of natural LHRH.  It would have been obvious to the skilled artisan to substitute goserelin or triptorelin for leuprolide, as both are shown to have increased potency to leuprolide.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as goserelin, triptorelin and leuprolide are known GnRH analogs in clinical use at the time of the invention.
With regard to claim 10, Rivier does not show that the suppression of FSH and LH is greater than 98% as claimed.  However, Okada I discloses a 1-month sustained release formulation comprising leuprolide (leuprorelin; a GnRH analog) is able to suppress more than 90% FSH and LH secretion for at least 4 weeks (a month) (pages 585-586, FIGs 3-5). Furthermore, Okada II observes “complete” FSH and LH suppression. The person of ordinary skill in the art would therefore have understood that leuprolide dosage and release rate is a result-effective variable, with FSH and LH levels being the relevant result. Therefore, this claim is obvious for the same reasons as stated above for claims 1 and 16-17.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rivier, Marchetti Sutherland, Okada I, Okada II, and Furuya as applied to claims 1, 3, 6-8, 10 and 16-17 above, and further in view of US Patent Application Publication No. 2006/0247177 to Millar (of record).  The claim comprises an embodiment wherein the formulation of claim 1 comprises a gestagen.
The disclosures of Rivier, Marchetti, Sutherland, Okada I, Okada II, and Furuya are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Rivier, Marchetti, Sutherland, Okada I, Okada II, and Furuya combine to render obvious a method according to claim 1, directed to a method of treating HIV/AIDs in an adult male patient consists of administering an GnRH analog sufficient to reduced FSH and LH expression by at least 98% for at least a month, and concomitantly administering a testosterone sex hormone to eliminate the negative effects of the FSH and LH suppression.
However, none of Rivier, Marchetti, Sutherland, Okada I nor Furuya disclose wherein the method further comprises administering a gestagen to the male, as required by instant claim 13.
Millar discloses conjugating progesterone (a gestagen) to GnRH analogs, which extends the plasma half-life of the GnRH analog and potentially reduces negative side effects associated with GnRH administration (Abstract, paragraph [0013]-[0016], [0054]-[0055]).  Millar discloses the GnRH-progesterone conjugates are administered to males (FIGs 5, 6, paragraph [0167]-[0169]).
It would have been obvious to combine the disclosures of Rivier, Marchetti, Sutherland, Okada I, Okada II, and Furuya of methods of treating HIV/AIDs by the administration of a GnRH analog and testosterone to an adult male, further with the disclosure of Millar on GnRH-progesterone conjugates.  A skilled artisan would have been motivated to include a gestagen in order to extend the half-life of the GnRH analog and reduce side effects associated with GnRH administration, as taught by Millar.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as including gestatins in methods of administering GnRH analogs to males was known at the time of the invention.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,506,207 to Rivier (of record), and further in view of Marchetti et al.  Luteinizing Hormone-Releasing Hormone (LHRH) Agonist Restoration of Age-Associated Decline of Thymus Weight, Thymic LHRH Receptors, and Thymocyte Proliferative Capacity.  Endocrinology, 1989. 125(2):1037-1045 (of record), Sutherland et al., Activation of Thymic Regeneration in Mice and Humans Following Androgen Blockade.  Journal of Immunology, 2005.  175:2741-2753 (of record), Okada et al., Sustained Pharmacological Activities in Rats Following Single And Repeated Administration of Once-A-Month Injectable Microspehere of Leuprolide Acetate.  Pharmacological Research, 1991. 8(5):584-587 (Okada I, of record) and US Patent Application Publication No. 2002/0065260 to Oettel (of record), and further in view of Okada et al., One- and three-month release injectable microspheres of the LH-RH superagonist leuprolein acetate, Adv Drug Delivery Reviews, 1997. 28: 43-70 (Okada II).  The claims are interpreted wherein the amount of sex hormone estrogen is administered in an effective amount to eliminate the negative effect of the administered GnRH to a female.
With regard to claim 31, Rivier discloses methods of treating HIV/AIDs in patients by administering effective amounts of GnRH (LH-Rh) analogs.  Rivier discloses GnRH [LHRH] antagonists inhibit LH and FSH secretion from the pituitary (Abstract, column 1, lines 8-46, claim 1).  Rivier discloses, “The GnRH antagonists can also be used to treat patients suffering from AIDS, rejuvenating the thymus when administered at a dosage of about 10 mcg/kg/day to 1 mg/kg/day.  The thymus then produces T-cells to replace the T-cells destroyed by the AIDS virus, thereby compensating for the effects of the virus” (column 2, lines 30-35). Rivier discloses add-back therapy may be necessary in order to address negative side effects of GnRH analog administration (column 10, lines 5-9).  Rivier discloses “It may desirable to deliver the GnRH analog over prolonged periods of time, for example, for periods of one week to one year from a single administration” (column 19, lines 32-34).  Rivier discloses the GnRH analogs are capable of efficacy without any additional active agents (column 12, line 40- column 13, line 12).
However, Rivier does not disclose wherein the administration of the GnRH analog results in “suppression of 98% of more of FSH and LH levels” for a period of one month or longer, or the concomitant administration of estrogen for at least 90% of the administration of the GnRH analog, as required by claim 31.
Marchetti discloses thymic rejuvenation in aged rats is effected in vivo by the chronic administration of LHRH (GnRH) analogs for 45 days (abstract).  The LHRH analogs are administered at levels that resulted in chemical castration (Abstract, page 1040, Table 2, FIGs 1, 2).  Marchetti shows that chronic administration of the LHRH analog results in decreased testosterone in male rats and decreased estrogen in female rats (Table 2).  Thus, Marchetti establishes that rejuvenation of the thymus by the chronic administration of GnRH analogs results in chemical castration to the subject.
Sutherland discloses human patients, older than 60 years old, subjected to LHRH (GnRH) therapy for 4 months-- at levels that result in chemical castration -- showed increases in total lymphocytes, T cells, and NK cells (FIG 8).  Sutherland identified the increases in naïve T cells (TREC) in treated humans (page 2748, Table 1), indicating the increases in T cells were due to thymic rejuvenation.  Sutherland discloses “The most precise technique to date for analysis of thymic function in humans is through measurement of TCR excision circles (TRECS) in the peripheral blood” (page 2741).  Sutherland suggests LHRH (GnRH) therapy can be used to treat AIDS (page 2752). Thus, Sutherland establishes that rejuvenation of the thymus by the chronic administration of GnRH analogs results in chemical castration to the subject.
Okada I discloses a 1-month sustained release formulations comprising leuprolide (leuprorelin; a GnRH analog) is able to suppress more than 80% FSH and LH secretion for at least 4 weeks (a month) (pages 585-586, FIGs 3-5).  Okada I shows that the dosage of leuprolide concomitantly decreases testosterone to castration levels in males (FIGs 6). Okada I establishes use of GnRH analogs which suppress at least 80% FSH and LH secretion for a month results in chemical castration to the subject (abstract). Okada II teaches providing 1- and 3-month sustained-release depots containing leuprolide, a GnRH analog. (Abstract; pages 49-59). Regarding FSH and LH stimulation, Okada II writes: “Serum LH and FSH responses in a challenge test indicated that complete suppression was sustained for 16 weeks (about 4 months) (Fig. 19), as in male rats” (Page 62, emphasis added).  Specifically regarding the female patient in claim 31, Okada II observed a dose-dependent reduction in FSH and LH levels, as well as a dose-dependent reduction in the growth of ovaries, and uterus in female animals (Section 6.2 at pages 59-63). 
Oettel discloses methods of co-administration of GnRH analogs and estradiols (oestradiols) in order to relieve side effects associated with the administration of GnRH analogs in men and women (Abstract; paragraphs [0003], [0010], [0019]-[0020], [0074]-[0075]).  Oettel discloses the GnRH analogs and the therapeutics can be administered during or after administration of the GnRH analogs (paragraphs [0003], claim 1).  
It would have been obvious to combine the disclosure of Rivier further with the disclosures of Marchetti, Sutherland, Okada I, Okada II, and Oettel to arrive at the instant invention. With regard to the claimed requirement of administering an effective amount of the GnRH analog to inhibit LH and FSH secretion by 98% of more for at least a month, Rivier discloses GnRH analogs can be used to treat AIDS/HIV by stimulating and rejuvenating the thymus, and that the addition of add-back therapy may be necessary to treat negative side effects associated with prolonged GnRH therapy; Marchetti and Sutherland show that when reducing a method of thymic rejuvenation by the chronic administration of GnRH analogs to practice in vivo in adult female rats or human males, the effective amount of GnRH analogs sufficient to rejuvenate the thymus results in chemical castration for at least a month.  Okada I establishes that administration of GnRH analog leuprolide formulations sufficient result in chemical castration reduce FSH and LH levels by at least 80% for one month or longer, and Okada II demonstrates “complete suppression” of these hormones for over three months.
It would have been prima facie obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143 (I)(A)). In the instant case, the prior art includes each element claimed (as iterated above) although not in a single reference.  Further, in combining the references, each element performs the same function: GnRH administration to treat HIV/AID to induce thymic rejuvenation, and the suggestion to utilize add-back therapy to overcome negative side effects was known (Rivier); thymic rejuvenation by the chronic administration of GnRH, was known, and was known to result in chemical castration (Marchetti and Sutherland); formulations for the chronic administration of GnRH capable of generating chemical castration in vivo for at least a month were known to also reduce circulating FSH and LH levels by at least 80% for at least a month, or even “complete” suppression for three months (Okada I and Okada II).
With regard to the claimed requirement wherein the oestradiol is administered for at least 90% of the administration period, it would have been obvious to combine the disclosure of Rivier further with the disclosure of Oettel.  A skilled artisan would have been motivated to concomitantly administer oestradiol for at least 90% of the treatment period of Rivier, because Oettel discloses using concomitant add-back therapy of an oestradiols in methodologies to overcome the negative side-effects associated with chronic GnRH administration. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as methods of treating HIV by the chronic administration of GnRH analogs to rejuvenate the thymus was known; further the art recognized that rejuvenation of the thymus occurs when GnRH administration results in chemical castration of the subject occurs; the art recognized that methods of generating chemical castration in vivo caused at least an 80% suppression of FSH and LH (and even “complete” suppression) as a result of administering GnRH analogs; and the art at the time of the invention that the concomitant administration of oestradiols during methods of chronic administration of GnRH analogs overcame side effects associated with GnRH administration.

RESPONSE TO ARGUMENTS
Applicant’s arguments and evidence filed 1/2/22 have been fully considered but are not convincing of error.  
The 1/2/22 response contains a document submitted under 37 CFR 1.132 by inventor Ola Winqvist. The Winqvist submission cannot serve to overcome any rejections because it was not correctly executed and is therefore not a proper declaration. The Winqvist submission lacks an acknowledgment of the penalty of perjury, and it lacks a statement indicating that its contents are true and acknowledging the penalty for willful false statements. 18 U.S.C. 1001; 28 U.S.C. 1746; 35 U.S.C. 25; 37 CFR 1.68; MPEP 602, part (II). Because Dr. Winqvist’s submission was not properly executed under United States law, it is not a declaration. As a courtesy, however, the Examiner has considered its contents. See 35 U.S.C. 26. In order for the Winqvist submission to be a declaration, it must be resubmitted in a manner compliant with US statute and USPTO rules.
Regarding the rejection of claims 1, 3, 6-8, 10, 13, 16, 17, and 31 over Boyd and other references, Applicants point to the declaration under 37 CFR 1.132 provided by Dr. Anders Sönnerborg as well as to the Winqvist submission (Reply at 8). As discussed previously (12/17/21 Office action at pages 3-10), the Sönnerborg declaration contains no experimental data or other factual evidence; it constitutes Dr. Sönnerborg’s opinion about how the person of ordinary skill in the art would have considered the references. As such, the Examiner has considered the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. See MPEP 716.01(c), part (III). That analysis from the 12/17/21 Office action is reproduced here and augmented to address the new claim requirement that FSH and LH are suppressed at least 98% for at least one month.
The Sönnerborg declaration seeks to establish that “none of the cited references disclose a method of administering GnRH or a GnRH analog while concomitantly administering a sexual hormone in an amount sufficient to compensate for the suppression of release of FSH and LH for the sole purpose of treating HIV/AIDS in an adult male patient over the administration period of at least one month” (Sönnerborg declaration at paragraph 6 (emphases added)). As an initial matter, the claims do not require carrying out the claimed steps “for the sole purpose of” treating HIV/AIDS. In fact, claim 1 actually requires biological effects beyond HIV/AIDS treatment to occur: FSH/LH suppression and elimination of the side effects of that suppression. All that claim 1’s preamble requires is that HIV/AIDS is treated to some degree and in some manner, so any statements in the Sönnerborg declaration about HIV/AIDS treatment being the “sole purpose” of the method are not relevant to the method as applicants claim it. Second, only claim 1 and its dependents are drawn to methods of treating an adult male patient; claim 31 treats a female. 
The matter sought to be addressed by the Sönnerborg declaration is a question of fact: namely, the content of the references and how the person of ordinary skill in the art would have interpreted them at the time of the invention. The rejection is supported by the Boyd, Engel, Schultze-Mosgau, Jacobson, Okada I, and Okada II references; the Sönnerborg declaration is unaccompanied by factual evidence (for example, patents or printed publications). It does not appear that Dr. Sönnerborg has a personal interest in the outcome of the case; he is not an inventor.
In the declaration, Dr. Sönnerborg contends that Boyd does not disclose treating HIV with GnRH (paragraph 9). This position is unclear because Boyd teaches administering a GnRH analog to rejuvenate the thymus, and he repeatedly suggests doing so in a patient with HIV/AIDS. See, e.g., paragraphs [0050]-[0051], [0056], [0057], [0150], [0251] (“[i]n one embodiment, a patient is infected with HIV”). Again, the claims do not require that HIV/AIDS treatment be the “sole purpose” of the method; if Boyd’s method of thymus rejuvenation also treats HIV/AIDS in any way and to any degree, it meets the intended-use requirement of claim 1.
Dr. Sönnerborg goes on to contend that because “Boyd does not provide any link between the reactivation of the thymus by blocking sex hormone signaling and the treatment of HIV,” the person of ordinary skill in the art “would not be motivated to treat HIV infection in a patient by administering GnRH or a GnRH analog” (paragraph 9). But Boyd writes that the “basic principle” of his invention is to “stop ongoing autoimmune disease or prevent one developing in highly predictive cases (e.g., in familial predisposition) with T cell and/or B cell (as appropriate) depletion, followed by rebuilding a new tolerant immune system” (paragraph [0303]). Boyd expressly identifies HIV/AIDS patients as being subjects with depressed or abnormal T-cell population or function, specifically as having atrophied or damaged thymus (paragraphs [0014], [0015], [0341]). Boyd therefore links HIV/AIDS patients to immune-system depletion. The Sönnerborg declaration has not explained why the person of ordinary skill in the art wishing to treat HIV/AIDS in a patient would not have sought to rebuild that patient’s immune system or why the skilled artisan would not consider achieving that goal to be “treating HIV/AIDS,” given the fact that the disease causes severe immunodeficiency.
The Sönnerborg declaration discusses each reference in isolation (paragraphs 9-10). This discussion, however, fails to account for the combined teachings of the cited references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As the rejection explains, Engel teaches that GnRH administration has undesirable side effects, and Schultze-Mosgau discloses the usefulness of low-dose sex hormones and gestatins to avoid those side effects (see paragraphs 48-49 below and paragraph 42 of 1/21/21 final Office action). 
Regarding Schultze-Mosgau, the Sönnerborg declaration contends, without further explanation, that Dr. Sönnerborg “do[es] not believe that the low-dose ‘add-back’ therapy of GnRH to eliminate the negative effects for GnRH as described in Schultze-Mosgau constitutes a teaching for the skilled person . . . seeking to treat HIV where the skilled person could predict the outcome of suppression of LH and FSH serum levels to obtain 80% suppression” (paragraph 10(a)). The Sönnerborg declaration provides no evidence for this position beyond Dr. Sönnerborg’s opinion. As discussed in the rejection, Okada I teaches leuprolide-administration regimens that reduce FSH and LH by at least 80% for one month or longer, while Okada II achieves “complete” suppression of FSH and LH for three months. The Sönnerborg declaration’s consideration of Schultze-Mosgau fails to account for Okada I and Okada II’s explicit teachings.
The Sönnerborg declaration also contends that Schultze-Mosgau “describes . . . options for avoiding the use of ‘add-back’ therapy” at page 1090 (paragraph 10(a)). This statement likely refers to Schultze-Mosgau’s discussion of future approaches to avoiding the side effects of GnRH-agonist administration:
Avoidance of the flare-up that is typical for GnRH agonists should allow a reduction in treatment time for ≥14 days until desensitization normally occurs. On the other hand, preservation of residual oestradiol secretion due to the classic competitive receptor blockage induced by GnRH antagonists, depending on the dose administered, may open up new avenues towards a therapeutic approach in long-term treatment of endometriosis without the necessity of add-back therapy.
(paragraph bridging pages 1089-1090, emphasis added). Schultze-Mosgau is speculating here about an as-yet-unknown treatment regimen for endometriosis that does not require the coadministration of estrogen and progestin along with a GnRH agonist. It is a contemplation of a future improvement, not a teaching away from the conventional choice for managing the side effects of GnRH agonists. 
The Sönnerborg declaration appears to suggest that Schultze-Mosgau teaches away from the same “add-back” therapy the reference identifies as “effectively manag[ing]” the side effects of GnRH agonists. Even though Schultze-Mosgau contemplates medical advances that avoid “add-back” therapy, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP 2123. 
Regarding Jacobson, the Sönnerborg declaration contends that the animal model described in that reference “does not include any infection with HIV, and the AIDS-like lymphocyte profile is not due to infection with HIV” because it has decreased lymphocytes due to a genetic defect (paragraph 10(b)). Dr. Sönnerborg writes, “I do not find that the model of Jacobsen [sic] has been demonstrated to correlate with HIV infection” (paragraph 10(b)). This statement is not substantiated by evidence. Jacobson observes a that HIV-infected patients display decreased gonadotropin levels, which correlate with reduced CD4 counts; reduced CD4 counts, in turn, “correlate inversely with disease severity and with survival in human AIDS” (Jacobson at page 657, first column; see also rejection above). Regardless of whether Jacobson’s rat model has decreased CD4 counts due to actual HIV infection, it is still a model for the decreased CD4 levels characteristic of HIV/AIDS. Indeed, because HIV only infects humans, the Sönnerborg declaration seems to suggest that human trials would be necessary here; the declaration provides no evidence that the person of ordinary skill in the art would not have accepted Jacobson’s CD4-depleted, immunodeficient rats as a model for CD4 depletion and immunodeficiency in HIV/AIDS. In addition, Tsagarakis et al., writing around the time of the invention, cited Jacobson as providing an experimental model relevant to CD4+ deficiency in HIV (See Tsagarakis et al., Report of an HIV and HHV-8 Negative Case of Primary Effusion Lymphoma with Idiopathic T4 Lymphocytopenia.  International Journal of Hematology, 2009. 90: 94-98, at page 97, column 1, second paragraph; of record). 
The Sönnerborg declaration alleges that “[t]he fields of medicine and disease treatment using combination treatment are not that predictable” (paragraph 10(b)). Regarding predictability, however, “[o]bviousness does not require absolute predictability, however, at least some degree of predictability is required.” MPEP 2143.02, part (II). At least Schultze-Mosgau demonstrates that concomitant administration of GnRH analogs and sex hormones was known in the art before the time of the invention to treat conditions while avoiding side effects. Combination therapy for HIV/AIDS was likewise conventional as of the time of the invention. See, for example, US Patent 5,051,414, to Domaille (1991), at column 8, lines 1-40; US Patent 5,616,578, to Otto (1997), at column 43, line 56, through column 44, line 5; US Patent Application Publication 2002/0193304 to Wada, at paragraph [0176] (all of record). The Sönnerborg declaration does not expound on what aspect of the claimed combination treatment was unpredictable as of the time of the invention or why it was unpredictable.
The Sönnerborg declaration alleges that “[a]ctual testing of such a hypothesis from combining Boyd and Jackson is warranted prior to the skilled person arriving at the teaching which the examiner takes from these documents” (paragraph 10(b)). Again, the declaration does not explain why this should have been the case as of the time of the invention. The Sönnerborg declaration appears to be suggesting that the references are not enabling for the claimed invention because they lack “actual testing” of the particular method being claimed. By “actual testing,” the Sönnerborg declaration likely refers to trials conducted in humans infected with HIV. The USPTO does not require “actual testing” to enable an invention. See MPEP 2164.05 (“Considerations made by the FDA for approving clinical trials are different from those made by the USPTO in determining whether a claim is enabled”); MPEP 2164.02 (discussing the lack of a need for working examples to enable a disclosure).  Reduction to practice is not required for patentability.  Further, if such arguments were persuasive (which the Examiner does not concede), the Examiner notes that the instant Application does not have any working examples in vivo, in humans. Thus, using Dr. Sönnerborg’s argument, the instantly claimed invention would likewise be as unpredictable, and would be subject to 112 1st paragraph rejections.
Regarding Okada I, the Sönnerborg declaration notes that the reference teaches injectable leuprolide “for its suppression of the ability of the pituitary-gonadal system to secrete gonadotropin and testosterone” (paragraph 10(c)). The Sönnerborg declaration does not dispute the Examiner’s finding in the rejection that Okada I teaches the use of GnRH analogs which suppress at least 80% FSH and LH secretion for a month results in chemical castration to the subject.  It also does not account for Okada II’s teachings of “complete” FSH/LH suppression for three months and a dose-dependent response to leuprolide, a GnRH agonist.
Regarding the Examiner’s proposed combination of references, the Sönnerborg declaration urges, without explanation or evidentiary support, that while it would have been obvious to combine prior art elements according to known methods to yield predictable results “in some scientific disciplines, this is not generally true within the medical profession as evidenced by the extensive testing required as a consequence of medical science being complex and not commonly being predictable” (paragraph 11). As discussed above, the standard for obviousness at the USPTO is different from that carried out by regulatory agencies evaluating the clinical use of active agents. All that is required under 35 U.S.C. 103 is “at least some predictability,” and the declaration does not explain why that standard has not been met. Furthermore, the Court of Appeals for the Federal Circuit has expressly rejected the notion that the field of biotechnology is necessarily unpredictable. The principles set forth in Graham v. John Deere Co., 383 U.S. 1 (1966) and KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) “apply to all fields of inventive endeavor.” See MPEP 2145, part (X)(E) (“This court also declines to cabin KSR to the ‘predictable arts’ (as opposed to the ‘unpredictable art’ of biotechnology). In fact, this record shows that one of skill in this advanced art would find these claimed ‘results’ profoundly ‘predictable.’”). There is no heightened requirement of predictability in the medical arts.
Regarding Rivier, the Sönnerborg declaration suggests that the reference is limited to treatment of steroid-dependent tumors and does not discuss treating HIV or any other viral infection, and it also alleges that “Rivier merely has a disclosure in column 2 that there is [sic] indications that GnRH antagonists may effect [sic] the replenishment of T-cells lost under AIDS” (paragraph 12).  As discussed in the rejection at paragraph 48, however, Rivier goes beyond a mere “indication” to treat AIDS—in fact Rivier explicitly suggests particular dosages to provide a particular therapeutic outcome in AIDS patients:
The GnRH antagonists can also be used to treat patients suffering from AIDS, rejuvenating the thymus when administered at a dosage of about 10 micrograms/kg/day to 1 mg/kg/day.  The thymus then produces T-cells to replace the T-cells destroyed by the AIDS virus, thereby compensating for the effects of the virus.
(Column 2, lines 30-34). The Sönnerborg declaration does not explain why the person of ordinary skill in the art would have interpreted this portion of Rivier as anything other than an express motivation to use GnRH antagonists to replace T cells in AIDS patients. 
Regarding Marchetti, the Sönnerborg declaration contends that LHRH-A is “commonly used for chemical castration in the treatment of hormone-dependent pathologies” (paragraph 13(a)).  Marchetti, however, also links chronic administration of LHRH-A, a GnRH analog, to rejuvenation of the thymus (Abstract; see rejection at paragraph 50). The person of ordinary skill in the art, considering Marchetti along with the role of thymus rejuvenation in HIV/AIDS treatment as disclosed by the other cited references, would appreciate that chronic administration of GnRH would be useful to rejuvenate the thymus (see rejection at paragraphs 55 and 56). Again, Marchetti is prior art for all it discloses, not only for what it exemplifies. See MPEP 2123 (references are “relevant for all they contain”).
Regarding Furuya, the Sönnerborg declaration refers to the reference teaching only a “plethora of proposed combination formulations . . . for the use in a wide range of cancers” but not discussing HIV infection in particular (paragraph 13(b)). Furuya, however, is relevant to “add-back” therapy generally, and it contemplates coadministration of GnRH analogs with agents that block the side effects of GnRH analogs. The fact that Furuya discloses a large number of options for both types of agents does not negate Furuya’s general teaching of combination therapy. See MPEP 2123 (references are “relevant for all they contain”).
The Sönnerborg declaration concludes by alleging that the Examiner’s proposed rejection “appears to be a stretched arguments [sic] driven by the purpose of patching together disclosures to make up the instant invention” and that the references are not directed to HIV/AIDS treatment (paragraph 14). In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971); MPEP 2145, part (X)(A). Here, the Examiner has explained why the person of ordinary skill in the art would have understood thymic rejuvenation to be one form of HIV/AIDS treatment; why that artisan would have administered GnRH agonists to achieve that outcome; and why the artisan would have coadministered a sex hormone to block the known side effects of GnRH agonists. The rejections rely solely on the teachings of the references as they would have been understood as of the time of the invention by the person of ordinary skill in the art with all of his or her background knowledge.
Applicants supplied additional arguments against the 103 rejections with the 5/17/22 reply. First, all of Applicants’ concerns about whether the prior art teaches suppressing FSH and LH release by 98% or more are fully addressed by Okada II. Okada II observed “complete” suppression of FSH and LH release, as well as a dose-dependent response to leuprolide. As explained in the rejection, given the art’s desire for effective FSH and LH suppression, the person of ordinary skill in the art would have found it obvious to optimize the leuprolide dosage to achieve that outcome.
Beyond the new requirement for 98% suppression, Applicants again urge that Boyd uses GnRH agonists not to treat HIV, but to “rebuild the immune system after the HIV infection has been treated with anti-viral drugs” and that Boyd “does not provide any link between the reactivation of the thymus by blocking sex hormone signaling and the treatment of HIV” (Reply at page 8). Applicants again outline Boyd’s exemplified method, which administers agents other than GnRH agonists (Reply at pages 8-9). The arguments appear to be suggesting again that thymus reactivation is not an HIV/AIDS treatment, an argument explicitly contradicted by Applicant’s own disclosure in the published specification at paragraph [0006]:
“U.S. Pat. No. 4,866,160 A discloses that LHRH antagonists can be used to treat patients suffering from AIDS; the LHRH antagonists are said to rejuvenate the thymus to make it produce T cells that replace T cells destroyed by the virus.  U.S. Pat. No. 5,985,836 A discloses novel LHRH antagonists suitable for treating AIDS based on their in-vitro effect on T4 lymphocytes.” As discussed previously, the art was well aware of the effect of HIV/AIDS on T-cell counts and understood that thymus rejuvenation would replenish T cells. (See discussion of thymus rejuvenation as HIV/AIDS treatment at paragraph 29, pages 11-12, of 12/17/21 Office action, which this action incorporates by reference in its entirety.) Neither Applicants’ arguments nor the Rule 1.132 affidavits have explained why the person of ordinary skill in the art would not view reconstituting the immune system as “treating HIV/AIDS.”
The arguments go on to contend that the secondary references do not supplement Boyd to demonstrate obviousness. The arguments, however, treat the references in isolation. Applicants allege that Engel does not teach administering a GnRH analog for at least 98% suppression of FSH and LH, but that element is taught by Schultze-Mosgau, Okada I, Okada II, and Jacobsen. Applicants allege that Schultze-Mosgau administers a GnRH agonist for purposes other than treating HIV, but that element is taught by Boyd and Engel (Reply at page 9). Applicants have not explained why the person of ordinary skill in the art of HIV treatment would not have considered all of these references to be from the same field of endeavor. 
Applicants contend that because Jacobson’s study was carried out on animals, it does not necessarily have “clinical utility” for treating HIV/AIDS (Reply at page 10). Applicants have provided no evidence, however, that the person of ordinary skill in the art would not have viewed Jacobson’s study in CD4-depleted, immunodeficient rats as an accurate model of HIV/AIDS in humans or would not have reasonably expected success in extrapolating Jacobson’s findings in rats to treating humans. “[I]f the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating . . . .” MPEP 2164.02, part (II). Jacobson characterizes her rats as a model of autoimmune disease, specifically AIDS (Abstract). Citing papers by Elder, Like, Naji, and Yale, Jacobson writes, that her rats “display severe lymphopenia and depressed CD4 counts, a pattern that has been characterized [by Elder, Like, Naji, and Yale] as an AIDS-like lymphocyte profile” (Page 653, column 2, references 8-11). Jacobson explicitly discusses the applicability of her findings to treating human HIV/AIDS patients (Page 657, column 1). 
Regarding the rejections based on Rivier, Applicants contend that none of Sutherland, Okada I, or Furuya suggest using only a GnRH analog to treat HIV/AIDS (Reply at 11), but that position neglects to account for Rivier’s teaching that a GnRH analog alone can treat HIV/AIDS. 
As discussed above, the 5/17/22 Winqvist submission is not a proper declaration. In the interest of compact prosecution, however, the Examiner has considered it in conjunction with applicants’ contention that it establishes unexpected results. Applicants allege in their remarks that the 5/17/22 Winqvist submission provides a “statistically significant reduction in HIV viral load” in patients treated with GnRH analogs but no previous HIV treatment (Reply at page 12, citing Winqvist submission at paragraphs 7, 8, 10, 11, 15, 16, 21, and 22).  Applicants allege that the results of the Winqvist submission’s study are unexpected because the standard of care, highly active antiretroviral therapy (HAART), only inhibits viral replication when it is being actively administered, while GnRH agonist treatment continues to have an effect after treatment (Reply at page 12, citing Winqvist submission at paragraph 23). Applicants write that “the results suggest a surprising endogenous vaccination, with an induced immune response of CD8+ Cytotoxic T cells that continued to increase after withdrawal of therapy” (Reply at page 12). The reply and Winqvist submission are inadequate to demonstrate unexpected results because they do not establish what the person of ordinary skill in the art would have expected about the claimed invention; furthermore, the evidence is are not commensurate in scope with the claimed invention.
Regardless of what the art would have understood about the long-term effects of HAART—a completely different treatment from the one being claimed here—the response fails to establish what the person of ordinary skill in the art would have expected about a lasting effect of GnRH administration. Okada I shows sustained activity of leuprolide, a GnRH agonist, after once-a-month administration of microspheres. Okada I teaches that the microspheres release leuprolide over a 1-month period but continued to observe FSH and LH suppression 6 weeks after the injection (Page 584, column 1; Figures 3 and 4). Okada II observed a similar effect (Figure 13 (1-month depot); Figures 14 and 19 (3-month depot)). These references would have reasonably conveyed to the person of ordinary skill in the art that the effect of leuprolide on FSH and LH release persists after the depots have fully released the leuprolide. There is no evidence in the reply or Winqvist submission that this is not the case. 
Beyond the fact that the reply and Winqvist submission do not establish that persistent effects of GnRH agonists were unexpected, the reply and Winqvist submission do not address the invention as claimed. The claims all refer to a GnRH/GnRH agonist administration period of at least one month, with no upper bound. The claims all require that the sexual hormone be coadministered for “at least 90%” of the GnRH/GnRH agonist administration period but do not provide an upper bound and do not limit themselves to continuous administration of the sex hormone, so long as it is coadministered for at least 90% of the administration period. None of the claims specify the nature of the HIV/AIDS treatment or how long that treatment lasts. The claims all require FSH and LH suppression of “98% or more for a period of one month or longer”; in addition to the lack of an upper bound, the claims do not specify the temporal relationship between that “one month or longer” and the “administration period of at least one month.” None of the claims specify the dosages quantitatively, instead defining them wholly functionally. Claims 1, 3, 6-8, 10, 13, 16, and 17 allow the sex hormone to be testosterone or any natural, semi-synthetic, or synthetic testosterone analog. Claim 31 allows the sex hormone to be estrogen, any natural, semi-synthetic, or synthetic estradiol analog, or any natural, semi-synthetic, or synthetic estrogen analog. All of the claims except claims 7 and 8 are open to GnRH or 10 analogs listed as alternatives; claims 7 and 8 limit the analog to triptorelin acetate and goserelin pamoate, respectively. All of the claims except claims 3, 6, and 16 place no limit on the nature of the administration of the agents; claim 3 lists four administration modes for the GnRH analog, claim 6 requires that the GnRH analog is in a depot for subcutaneous injection, and claim 16 requires that both agents are contained (perhaps with other components) within a biodegradable or bioerodible matrix.
The study discussed in the Winqvist submission does not reasonably correspond to the breadth of the claims. See MPEP 716.01(b), describing the nexus requirement. The Winqvist submission discusses a study in which HIV patients are given buserelin intranasally four times a day (1.2 mg total per day) for 28 days along with a single intramuscular depot injection of testosterone starting on day 8 of buserelin treatment (Paragraph 10). 20 days of testosterone during 28 days of buserelin treatment is only an overlap of 71%, while all claims require at least 90%. The Winqvist submission also fails to account for the breadth of the administration timing and for the breadth of permissible GnRH agonists, sex hormones, and administration methods because it is limited to a single GnRH agonist (buserelin), a single sex hormone (testosterone per se) and a single dosing regimen. 
All of the claims require that FSH and LH be suppressed at least 98% and do not require any outcome other than the sex hormone compensate in some way for that suppression. The Winqvist submission describes numerous observed effects on viral load, HIV binding sites on CD8+ T cells, CD69 expression, T cell subpopulations, and viral replication (Paragraphs 14-20). The Winqvist submission does not, however, demonstrate at least 98% suppression of FSH and LH and does not clearly demonstrate that the administered testosterone compensates for that suppression. The only reference in the Winqvist submission to FSH and LH is in paragraph 12, which reads: “Effects of buserelin on serum testosterone, FSH and LH were expected to happen within the trial duration.” (Paragraph 11.) 
Regarding claims 6 and 16, the Winqvist submission administers buserelin intranasally, and the submission says nothing about it being within a depot formulation containing a biodegradable or bioerodible matrix. Regarding claims 7 and 8, the Winqvist submission contains no data on triptorelin acetate or goserelin pamoate. Regarding claim 31, the Winqvist submission does not address female patients or female sex hormones.
In summary, even if the Winqvist submission were provided as a properly executed declaration, it would be ineffective to overcome the obviousness rejections. The arguments are similarly unconvincing of error. 

Conclusion
No claims are allowed. No claims are free of the prior art.

FINAL REJECTION
Applicant’s amendment to all claims requiring at least 98% suppression of FSH and LH necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633